 6DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDTRW Vidar,a Division of TRW CorporationandTeamsters-Warehousemen Local 381, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL-CIO.' Case 31-CA-10771July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn June 9,1983,AdministrativeLaw JudgeJesseKleiman issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,2 andconclusions only to the extent consistent with thisDecision and Order and to adopt the recommendedOrder as modified.iOn November 2, 1987,the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly,the caption has been amended toreflect that change.2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWallProducts,91NLRB 544 (1950),enfd.188 F.2d362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.0We agree with the judge that the Respondent discriminatorily en-forced its no-access rule in violation of Sec 8(a)(1) when it refused toallow off-duty employees the use of the company cafeteria to discuss theUnion, while allowing other off-duty employee groups the use of the caf-eteria for nonwork-related activities.However,in affirming the judge'sdecision in this regard,we do not adopt his reliance onA.W.SchlesingerGeriatric Center,263 NLRB 1337 (1982).Fn. 2 of the Board's decision inA.W. Schlesingerreveals that the Board did not find in that case that therespondent there had disparately enforced its no-access rule In addition,we find it unnecessary to pass on the issue,not raised by the complaint,of whether the Respondent's conduct would have violated the Act in theabsence of discrimination.SeeMethodist Hospitalof Gary,263 NLRB 411fn.3 (1982),enfd.733 F.2d 43(7thCir.1984).We shall modify thejudge's recommended Order to conform to the violation foundChairman Stephens agrees that the cease-and-desist provisions of therecommended Order should be modified by deleting the reference to "anunlawfully broad no-access rule" and replacing it with the provision con-tained in our modification of the Order.Because he considers the issueactually litigated,even if not alleged,he would reach this result by grant-ing the Respondent's exception to thejudge's overbreadth finding on theground thatTri-CountyMedical Center,222 NLRB 1089 (1976),modifiedthe holdingofGTE Lenkurt,Inc.,204 NLRB921 (1973),only to theextent that it is now lawful for an employer to maintain a clearly dissemi-nated rule denying access to off-duty employees only if that rule is limit-ed in its application to "the interior of the plant and other working areas"and to those parts of"parking lots, gates and other outside nonworkingareas" for which a business justification for denying access can be shown.Tn-County,supraChairman Stephens would adhere to theTri-Countyrule as formulated,and, as the cafeteria is plainly not in an "outsidearea," he would find that a rule such as the Respondent's rule,so long asit is not discriminatorily enforced,is lawful as applied to the cafeteria.Chairman Stephens would overruleHudsonOxygen Therapy Sales Co.,264 NLRB 61,72 fn.2 (1982), to the extent it holds otherwise.The judge found that the Respondent's an-nouncement,1week before the representation elec-tion,that it would lay off a number of employeeswas an unlawful,implied threat of layoff if theUnion won the election.The Respondent exceptsto this finding,claiming that the layoffs were justi-fiedby business considerations and that the an-nouncement thereof was unrelated to the unioncampaign.We find merit in the Respondent's ex-ceptions.The Union filed its petition for a representationelection on October 9,1980;after a hearing on De-cember 18, 1980,an election was scheduled forJanuary 16, 1981,4 at the Respondent's facilities onSouthwood Drive and Tank Farm Road in SanLuis Obispo,California.The Respondent manufac-turestelecommunicationsequipment, includingtelephone-switching and transmission devices. It isuncontested that during the period 1979 to 1980,the Respondent's business,which is heavily influ-enced by the housing market,declined because ofan increase in the mortgage interest rate,which ledto a decrease in the number of housing starts. InDecember 1980, the Respondent decided toremove itself from the telephone-switching busi-ness,to consolidate some of its operations, and toreduce the number of employees at certain loca-tions.There is no claim that the Respondent lackeda substantial business justification for deciding totake the action described above.To effectuate its plan,theRespondent deter-mined it would (1) phase out 150 employees at itsSunnyvale,California facility between January andJune 1981;(2) lay off employees at the San LuisObispo facilities on February 27, 1981; and (3) layoff employees in Melbourne,Florida,on January16, 1981.The Respondent put together an "overallcommunication plan" designed to inform all em-ployees at all affected locations at the same time ofits proposed reductions in force. The Respondent'splant production manager,Ray Antunez, held ameeting of Tank Farm Road employees on January9.Antunez read a letter from the Respondent'svice president and general manager,A. B. Lips-comb,explaining the business need for a layoff andnoting that the layoff would affect San Luis ObispoandMelbourne.Antunez advised the employeesthat approximately 19 Tank Farm Road employeeswould be laid off on February 27. An employeewho attended this meeting testified that Antunezdid not refer to the Union during his speech.The Respondent's plant manager,Mac Brinton,held a meeting with Southwood Drive employeeson January 12. Brinton announced that because of4 All datesare in1981 unless otherwise indicated.290 NLRB No. 2 TRW CORP.poor economicconditions 19 employees would belaid off in late February.VickieWobermin, an em-ployeewhoattended this meeting,testified thatBrinton alsostated"with the union organizinggoing on,he didn'twant to hide anything. Hewanted tobe right upfront and let them-let ev-eryone know thatthere would be a layoff."The judgefound that the Respondent's an-nouncementof layoffsduring the critical preelec-tionperiodconstituted an impliedthreat of loss ofemployment in violationof Section 8(a)(1). Thejudge questioned the timing of the announcementsat the San Luis Obispo facilities,both of whichwere made within 1 week of the January 16 elec-tion.In this regard,the judgereferredto the testi-mony of Kent Anderson,the Respondent's directorof human resources.Andersonadmittedthat theannouncementof the employeelayoffs at the SanLuisObispo facilities could have been made afterthe election because thoselayoffswere not tooccur until February27.The judgethus deter-mined that the Respondent had some flexibility intiming the layoff announcements inasmuch as theactual layoffs were scheduled for different times atdifferent locations.The judgealsowas not con-vinced that the Respondent had a definite companypolicy, which requiredsuch advancenotice of lay-offs. Finally,the judge referred to the statementmade by Mac Brinton to the SouthwoodDrive em-ployees.Considering the facts surrounding thelayoffannouncements as well as otherevidence ofantiunionhostility, the judge found that the Re-spondent'slayoff announcementswere impliedthreats of loss of employment in violation of Sec-tion 8(a)(1).We do not agreewith the judge's findings in thisregard.There is nodispute that the Respondenthad substantial and legitimate business reasons forconsolidating its operations and layingoff employ-ees; there is no claim to the contrary.Additionally,there is no claim that the timingof theRespond-ent's decision to consolidate its operations or theschedule of layoffs wasmotivatedby anythingother than legitimate business reasons.Unlike thejudge,we do not see the timing of thelayoff announcements as lacking in businessjustifi-cation.The Respondent has a policy of giving asmuch advance notice as possible to employees whoare beinglaid off.In this particular situation, theRespondent desired to coordinate its announce-ments so that all employees at all affected locationswere informed at the same time.The Respondent'smanagement expressed the need to present a con-solidated communications plan to all affected em-ployees sothat theywould understand the entireoperating plan. As the Respondent had scheduled7employee layoffs in Melbourne,Florida,on Janu-ary 16,coincidentally the date of the Board elec-tion,the Respondent had little choice but to makeits announcement prior to that date.Although thelayoff announcements occurred prior to the elec-tion,there is no evidence that the timing thereofwas for an unlawful purpose.We also do not agree with the judge's conclu-sions regarding the statements made by Mac Brin-ton on January 12 to the Southwood Drive em-ployees concerning being"up front"with the"union organizing going on."The judge concludedthat this statement could be construed by employ-ees as being a "coercive threat rather than [an]honest forecast."We do not find anything in Brin-ton's statement that connects the presence of theUnion to the Respondent's need to lay off employ-ees.There is nothing in his statement that,eitherexpressly or impliedly,contains either a threat ofreprisal or promise of benefit.There is no evidencethat the Respondent was influenced in its actionsby the representation election or that the Respond-ent acted in any way inconsistent with its usualbusinesspractices.5Under these circumstances,there is nothing in the Act that prohibits an em-ployer from truthfully advising its employees offorthcoming layoffs.Accordingly,we find that theRespondent did not violatethe Act byannouncingemployee layoffs.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,TRW Vidar,a Divisionof TRW Corpo-ration,San Luis Obispo, California,itsofficers,agents, successors,and assigns,shall take the actionset forth inthe Orderas modified.1.Substitute the following for paragraph 1(a)."(a)Discriminatorilyenforcing its no-access ruleagainst employees who engage in union activities."2.Delete paragraphs 1(b) and 1(c) and reletterthe subsequent paragraphs.3.Substitutethe attachednotice forthat of theadministrative law judge.5 SeeAunt Millie's Sauces,259 NLRB278 (1981). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discriminatorily enforce our no-access rule against employees who engage in unionactivities.WE WILL NOT threaten to withhold employeework reviews if a union wins an election.WE WILL NOT in any like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.TRW VIDAR,A DIVISION OF TRWCORPORATIONEugene L. Kusion, Esq.,for the General Counsel.Richard R. Pace, Esq. (Hill, Farrer & Burrill),of Los An-geles,California, andPhillipR. Pearson, Esq.,of Re-dondoBeach,California, for the Respondent.DECISIONSTATEMENT OF THE CASEJESSE KLEIMAN,Administrative Law Judge. On thebasis of a charge filed on January 13, 1981, by Team-sters-Warehousemen Local 381, International Brother-hood of Teamsters,Chauffeurs,Warehousemen & Help-ers of America(Union), the General Counsel of the Na-tionalLabor Relations Board(Board), by the RegionalDirector for Region 31, Los Angeles, California, dulyissued a complaint and notice of hearing on March 25,1981, against TRW Vidar, a Division of TRW Corpora-tion(Respondent),alleging that the Respondent engagedin certain unfair labor practices within the meaning ofSection 8(a)(1) of the National Labor Relations Act (theAct). On April 6, 1981, the Respondent filed an answerdenying the material allegations in the complaint.A hearing was duly held before me in Santa Maria,California,'on December 8, 1981. At the close of theGeneral Counsel's case, the Respondent moved to " dis-miss paragraphs 8 and 9 of the complaint for failure ofproof,which allege that the Respondent on January 9and 12, 1981, "impliedly threatened to lay off certain ofitsemployees if the Union won the election."Ideniedthe motion.All parties were afforded full opportunity toappear, to introduce evidence,to examine and cross-ex-amine witnesses,to argue orally on the record, and tofilebriefs.Thereafter,the General Counsel and the Re-spondent filed briefs. In its brief the Respondent seeksdismissalof the allegations in the complaint "out ofhand"for failure of proof.For the reasons set forth, Ideny the Respondent's application for dismissal in its en-tirety.On the entire record and the briefs of the parties, andon my observation of the witnesses,Imake the followingFINDINGS OF FACT1.THEBUSINESSOF RESPONDENTThe Respondent,at all times material,has been a cor-poration organized under and existing by virtue of thelaws of the State of Ohio, with an office and principalplace of business located in San Luis Obispo,California,where it is engaged in the manufacture of telecommuni-cation equipment.2 In the course and conduct of the Re-spondent'sbusiness operations during the preceding 12months, these operations being representative of its oper-ations at all times material,the Respondent annually pur-chases and receives goods or services valued in excess of$50,000 directly from suppliers located outside the Stateof California for use at its San Luis Obispo, California lo-cation.The complaint alleges, the Respondent admits,and I find that the Respondent is now,and has been atall times material,an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.Furthermore,the complaint alleges, the Respondentadmits, and -I find that at all times material,GeraldCross, the Respondent's personnel director, Mac Brinton,its plant manager, and Ray Antunez, its production man-ager at the San Luis Obispo,California plant have been,and are now, supervisors within the meaning of Section2(11) of the Act and agents of the Respondent acting onits behalf.3II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifind that Teamsters-Warehousemen Local 381,Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-'The transcript indicates that the hearing was held in Los Angeles,California,but this is incorrect.Itwas held in Santa Maria,California2 Regarding its operations in San Luis Obispo,California,the Respond-ent maintains a facility located at 1050 Southwood Drive,and two annexfacilities at Tank Farm Road8Kent Anderson,the Respondent's director of human resources work-ing at its"Division Headquarters"inSunnyvale,California,and JohnLane,itsproduction supervisor at the San Luis Obispo, California facili-ties both testified at the hearing It is obvious from their testimony thatthey are supervisors within the meaning of Sec.2(11) of the Act andagents of the Respondent acting on its behalf, and I so find. TRW CORP.housemen&Helpers ofAmericais,and has been at alltimes material,a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges, in substance,that the Respond-ent violated Section 8(a)(1) of theAct bydiscriminatori-ly refusing to allow employees the use of the companycafeteria during nonworking hours for protected or con-certed activities,by impliedly threatening its employeeswith layoffs if the Union won the election,and by threat-ening its employees with the withholding of work re-views if the Union won the election.The Respondentdenies these allegations.A. BackgroundThe evidence shows that the Union commenced its or-ganizational activities at the Respondent'sSouthwoodDrive and Tank Farm Road Annex facilities in San LuisObispo, California,inMay 1980, and its activities contin-ued through January 1981.The Respondent'sbrief as-serts that,"On October 9, 1980, the Union,TeamstersLocal 381,filed a petition for a representative electionamong the Respondent'sproduction and maintenanceemployees.On December 18, 1980,following a hearingconducted by the Board,an election was ordered forJanuary 16,1981.4Gerald Cross,the Respondent's per-sonnel manager at its San Luis Obispo, California facili-ties testified that during this period he was fully awarethat some of the employees were engaging in activities insupport of the Union,attending union meetings,wearingunion campaign buttons, and distributing union"flyers orpropaganda."5B. The Evidence1.The Respondent's refusal to allow employees touse its cafeteria for a union-related meetingVickieWobermin,employed by the Respondent at itsSan LuisObispo,California facilities since September1971, and an active participant in the Union's organiza-tional campaign at these facilities,8 testified that she haddistributed a notice, prepared by herself,to "test depart-ment personnel-the technicians and test specialists,"scheduling a meeting to be held on Tuesday,December2, 1980,at 4 p.m. in the Southwood Drive facility cafete-ria.7Wobermin asserted that the reason therefore wasthat because of the pending Board election scheduled forJanuary 16,1981, the results of which could have "seri-ous consequences" for theRespondent's"professional-technical employees," these employees should be fullyinformed regarding what union representation wouldmean,"ramifications of what geting in a union would doto us."Wobermin related that the meeting had been ar-The representation hearing was held on or about October 30, 1980.5 Cross had testified at the representation hearing on October 30, 1980,and acknowledged subsequently learning in December 1980 that theBoard had scheduled an election for January 16, 19816Wobermin was a member of the Union's employee organizing com-mittee,attended union meetings,distributed union literature, and woreunion buttons.7 See G.C. Exh. 29ranged for 4 p.m. and to last until 4:30 p.m. because theday-shift technicians completed their work shift at 4p.m.,while the night-shift technicians,her own workshift,did not commence work until 4:30 p.m.;therefore,all these employees would have a reason for being at theplant and would already be physically on the premisesfor the schduled meeting time.She added that this alsoacted to set the meeting during nonwork hours.8Wobermin testified that on December 2, 1980, at 4p.m., she appeared at the plant cafeteria with KathyTuomala,another technician employee,and that presentwere Larry McNamee, a day-shift technician,and sever-al other employees.Wobermin stated that McNamee evi-denced surprise at her presence there and advised herthat the personnel manager,Gerald Cross,had "notifiedthe group leaders that none of their people were toattend this meeting. . . theywere told that they couldnot attend."Wobermin added that while she was in thecafeteria she observed Cross and Carl Findlay,the "war-ranty night-shift supervisor" walk up and down the hall-way in front of the cafeteria entranceway several times.9According to Wobermin,she remained in the cafeteriauntil 4:30 p.m.,with no other employees appearing toattend the meeting,whereupon she reported"immediate-ly to work."Wobermin recounted that approximately 2 days latershewrote a letter to the Respondent'smanagementthrough "direct line...a direct communication letterbetweenmanagement and employees"inwhich she"ask[ed]why we were not allowed permission to haveour meeting in the cafeteria."'0Wobermin related thatshe subsequently received an answer from the Respond-ent typewritten across the bottom of her original"directline" letter and posted on the "direct line board" whichstated that,"we had not gotten an authorization to holdour meeting, and if they allowed us, they would have toallow other people to have meetings in the cafeteria."She testified that during the approximately 10 years shehad been employed by the Respondent, she was unawareof any company rule requiring that employees obtainprior authorization from the Respondent to hold meet-ings on company premises.Wobermin added that sheknew about, and had observed herself,various employeegroup meetings being held in the cafeteria during non-work hours involving, "Weight Watchers...the rac-quetball club and the bowling league."Gerald Cross testified that on or about December 1,1980, he became aware of the efforts of some test spe-cialists and technicians to hold a meeting in the South-wood Drive facility cafeteria, which was scheduled forDecember 2, 1980,at 4 p.m. for the purpose of discuss-ing union matters.Cross stated that he had been given acopy of the meeting notice by Production SupervisorRudy Buchmann,who had told him that the notices8 Gerald Cross confirmed in his testimony that technician and test spe-cialistswere not normally scheduled to work between 4 and 4.30 p.m.9Wobermin testified that Cross and Findlay were approximately 20feet from the cafeteria entranceway when this was occurring.10 See G C Exh.6.This form is provided by the Respondent and aftetcompletion by an employee is placed in a box located in the hallway atthe Southwood facility specifically for these communications 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwere beingdistributedin the plantcafeteria, and heknew the date,time,place,and reason for the meeting.He relatedthat afterlearningof the intendedmeeting, itwas decided by himself in concert with "other membersof management" not to allow these employees to holdthe meetingbecause theyhad not requestednor receivedapproval.Cross testified that, "The company has a broad,gener-al no-accesspolicy tothe premises where employees aredenied permission to the plantbefore or after hours." Herelated thatthe "no-access"rule appliesonly to the plantinteriorsand other "working areas"and not tothe park-ing lots or sidewalk areas.Crossmaintainedthat priorpermission from managementto use theRespondent'spremises for meetingsis always requiredas "standard op-erating procedure" and that theemployees had beenmade awareof this through "past practice."" Crossstated: thatthe only written rule embodying the Re-spondent's "no-accesspolicy"was a memorandum datedJanuary 18,1980, issuedby him and postedon the plantbulletinboard.The subject of the "Memo"is"I.D.Badges,"and the stated purpose thereof being"to help[theRespondent]keep unauthorizedpeople out of theplant,and to ensure our visitorsare properly identified."The particularrule that allegedly encompasses the Re-spondent's "no-access" policy rule states, "No employeewill be allowed accessto the plant for personalreasonsduring off hours."' 2He continuedthat the Respondenthas allowed various employees' groups, suchas the com-pany basketballteam,the companybowling team, thecompany racquetballclub, and a"WeightWatchers"group,to use the Southwood Road facilitycafeteriaduring nonworkhours,but that permissionfor such usewas always requestedand received beforehandas stand-ard operatingprocedure.' aCross added that the Re-11 Cross testified that such requests to use company premises for meet-ing purposes were made orally to him or to "a sponsor of the employees'committee,"whenever the employees'committee were going to meet."such as the bowling team.12 In substance,the rest of this "Memo" provides-that employees weartheir identification badges when at the facilities;requires visitors to obtainand wear color-coded badges based on the reasons for their visit while atthe facilities;and that,"A list of employees authorized to be in the plant,between 6 p.m. and 7 a.m., and weekends,will be maintained by the secu-rity guardAll others must have prior authorization by a manager or Su-pervisor IExceptions to this rule include personnel regularly scheduledtowork second or third shift,and employees working overtime " SeeG.C. Exh.4.Moreover,according to Cross, the Respondent enforces thisrule as follows,"we have a guard service that comes on at 4:00 o'clock,locks the plant;in the main plant at 4 30 the guard makes a round tocheck and see who's in the operation,"with Cross also checking afterhours to see"who is around."The facility is locked until 7 a.m. and anyemployee seeking entrance sooner"must sign in if they:re coming in towork early."When employees "are coming in after hours,then notice isleftwith the guard service that people would be coming in" to use thecafeteria,with such notice being given by Cross or his security assistant.Cross added that the meetings to be held in the cafeteria after work aregenerally attended by employees already on the premises and do not re-quire notice to the guards for them to gain access to the facility19 Cross testified that permission has also been granted to individualemployees who are also college students to use equipment on the plantpremises"to complete a requirement for graduation," but the Respondenthas denied other individual employees such use of equipment for "otherpersonal reasons "spondent has also denied employee requestson behalf ofgroups seeking access and use of the Respondent's prem-ises, i.e.,permission was denied to hold a math class inthe facilitythatwould have been accredited throughQuests College,and to hold a local San Luis ObispoUnited Fundgroup meeting at its premises.Cross testifiedon direct examination that he had notinstructed"certain group leaders of the technicians andtest specialiststo tell theiremployeesthat theycould notattend thatmeeting."He also denied personally telling"someof the testspecialists and technicians themselvesthat they could not . . .use the cafeteria of the companyto hold themeeting to discuss the union,even if it wasbefore or after workhours."The Respondent's counsel,however, had previouslysubmitted a "summary of factsand statementof position" dated February9, 1981, to theBoard'sRegion 31 during the investigatory stage of thisproceeding in apparent response to the Union's chargefiled herein and seeking the dismissal of the charge in itsentirety.This document statesThe Companyhas a broad,general no-accesspolicy whichprohibits employees from entering theplant priorto the beginningof their scheduled shift,or from remaining on the premises after their work-day hasbeen completed.Pursuantto this rule, Crossinformed the techni-ciansgroup that it could notconduct its meeting oncompany premises after regular working hours. Hestated thatalthough they were freeto discuss theUnion or any other mattertheywished duringbreaks orlunch periods, they couldnot utilize thecompany cafeteria after or beforetheirnormalworkday for the purposeannounced in their notice.To the best knowledge of the Company'smanage-ment, the proposedmeeting was not held.' 4On cross-examination,Cross attemptedto explain this ap-parent inconsistency by assertingthatwhatactually oc-curred wasthat he hadnot personally informedthe tech-nicians and test specialiststhat theycould not conducttheir planned meeting on the Respondent's premises, butinstead had instructedRudyBuchmann to tell the groupleaders to advise these employees that the meeting couldnot be held, and Crossbelieved that the group leadershad done so.2.TheRespondent's layoff ofemployeesKent Anderson,the Respondent'sdirectorof humanresources,testifiedthat the Respondent,as part of itsbusiness,isengaged in the manufacture of "telephoneswitching and transmission equipment,which is heavilyinfluencedby housingstarts-the housing industry-aswell as interest rates,mortgage interest rates."He relatedthat becausethe exceedingly high mortgage interest ratesduring 1979-1980, whichresulted in a depressed housingmarket"which,in turn,has severely depressed the pur-chase ofcapital telephone equipment in the telephone in-14G.C. Exh. 3 This documentwas admitted into evidence over theobjectionof the Respondent's counsel. SeeHaroweServo Controls,250NLRB958 (1980). TRW CORP.dustry. . .our whole industy was depressed,"resultingin lower sales and the loss of a "significant amount ofmoney."Anderson stated that in late December 1980,the Respondent decided to"get out of the switchingbusiness entirely because of continued depression of thebusiness"and, based on its "bookings and operating fore-cast,"made plans for "some reductions in our workforces in various locations,plus some consolidation ofsome activities."Anderson continued,What was decided was that we were going tohave to close out Sunnyvale manufacturing plant onBorregas Avenue and move allof our ITSswitch-ing products to Melbourne,Florida;and what trans-mission product work that we were doing in Sunny-vale was going to have to be moved back to SanLuis Obispo.At the same time,we also knew that we weregoing to have to make some reductions in force atMelbourne,Florida in January based on our operat-ing plan,and beginthe layoffsat Sunnyvale in Jan-uary.We also knew that we were going to have to bemaking some small numberof cutsatSan LuisObispo at the end of February.Anderson recounted that the Borregas Avenue facility inSunnyvale,California,employed about 150 employeeswho were goingto betime-phased"completely out ofthe facility by the end of June,1981," starting in January1981.He added that the layoffs of employees in the re-duction in force at the Respondent'sMelbourne,Floridafacilitywas scheduled for January 16, 1981, with layoffsat the San Luis Obispo, California facilities scheduled forFebruary 27, 1981.Anderson testified,Therehad been rumors about the fact that Borre-gas possibly would be closing-had been rumors fora considerable amount of time.We felt that it wasvery important that we put together a consolidatedcommunication plan to all employees in the divi-sion,explaining to them exactly how they were per-sonally affected,and how the entire transition ofour business out of Sunnyvale'smanufacturing plantto our other two locations, how it all tied together;how each employee was affected.According to Anderson,as part of "an overall communi-cation plan"regarding the closing of the Sunnyvale plantand the projected layoffs at both the Melbourne, Florida,and San Luis Obispo,California facilities,the Respond-ent notified all its employees at these locations on Janu-ary 9,1981, about its above plans and about the sched-uled layoffs of employees.He stated that the purpose ofthiswas to allay employee concerns about their jobs,"part of our plan was to make sure that all employeesunderstood the entire operating plan . . . at the sametime so there would not be further concerns about when11the next shoewould drop,something like that."' 5WhileAndersondid not personally participate in the planningof the layoffsat the Respondent's San LuisObispo facili-ties, he acknowledged that,given the fact that the Boardelection was scheduledfor January16, 1981, and the lay-offs ofemployees had been scheduledfor February 27,1981, the announcement of suchlayoffsmade on January9, 1981, could have been madeafterthe election hadbeen held,but thatthe Respondent's "feeling was that allemployees in the division deservedto know exactly whatwas happeningthroughoutthe division at the same time,and howitaffectedthem."He concluded,"I think it'sbased on good employee relations practice."The evidence showsthat the Respondent's "communi-cation plan"was accomplished as follows: a "Memo"dated January9, 1981, from A.B.Lipscomb,the Re-spondent's vice president and general manager,explain-ing the reasonsfor the proposedconsolidation and re-ductioninwork forceat its various facilities,'s was readto all employees by managerial and/or supervisory per-sonnelwho were instructedhow to accomplish this in aseparate"Memo"to them from Lipscomb,dated similar-ly January9, 1981, and which, among other things, di-rected them to hold meetingswiththe employees undertheir supervisionor report." Another "Memo," alsodated January 9, 1981, this time from Lipscomb and theappropriate respective plant managerinvolved,was to bedistributed to the particular employees actually designat-ed andscheduled for layoffat a subsequent time.' 8Mac Brinton,the Respondent's San LuisObispofacili-ties'plant manager, testified'9 that on or about Decem-15 Anderson's testimony concerning this on cross-examination wassomewhat equivocal Although he maintained that all the Respondent'semployees "knew about the slowness in our business" and "were con-cerned about their job security in varying degrees," he could not basethis on any actual statements made to him or to any other managementrepresentative by employees indicating such concernAnderson wascalled as a witness for the Respondent.However, on redirect Anderson testified that he had received feedbackindirectly from employees about this since the Respondent had held anumber of employee meetings during which management representativesdiscussed issues, problems, complaints, and "things they would like to seeimproved" with the employees16 See R Exh 5. The "Memo," in substance, recites the economicbasis for the recession in the Respondent's business and the accompany-ing need for consolidation of its operations and reductions in work forcethrough layoffs, and its hopes for a brightening future to "get Vidar backon the growth track " The Respondent also sets forth its plans forassist-ing employees with "layoff benefits" This notice announces a generallayoff and does not specifically indicate the number of employees or, re-garding those employees, who would actually be terminated.17 See R Exh. 4 This "Memo," in substance, places responsibility forcommunicating the Respondent's "plans for consolidation of operationsand reduction of work force to those employees who report to you," onmanagers and supervisors, and lists a format through employee meetings,which they were to follow18 See R Exh 6 This "Memo," in substance, explains the reasons forthe Respondent's "business slowdown," the need for the layoffs to ac-complish a reduction in work force, the date of termination of the em-ployee, as in the case of the San Luis Obispo facility, being February 27,1981, and an offer of assistance to find new employment for those em-ployees terminated19 Brinton testified as a witness for the Respondent 12DECISIONSOF THE NATIONALLABOR RELATIONS BOARDber 14or 15, 1980,there was a meeting of all the plantmanagers and thedirectorof operations in San Jose,California, at which thedecisionwas made to consoli-date operations and reducethe work force by layoffs be-cause of "businessfactors"and "current production rateforecasts,"which projecteddeclining sales and the needto reduce the levelof production.He stated that since"well, it's companypolicythat once a decision has beenmade to try and both make that decision to those affect-ed known as rapidly as possible,and to synchronize a de-cision so that all the various geographical locations wereinformed at the same time,"itwasdecided tomake theannouncement of consolidation and layoffs on January 9,1981.Brinton continued that there had been approxi-mately fourlayoffs ofemployees in the last 5 years and,when hewas asked if an announcement was made to em-ployeesin advancehe responded, "Therewas a recentone in October and we had [an] announcement ahead oftime there.We have, in the early 70's we had a layoffand used that same approach there.It reallydependedupon the situation and the timing."20 He added that ac-tually 52employees,not 19,werelaid off atthe San LuisObispo facility on February 27, 1981.Concerning the timing of announcementsof layoff,Gerald Cross testifiedthat the Respondenthad scheduleda layoff of employeesin the engineering department forlateMarchor early April 1980,and had made a priorgeneral announcement to the employeesinFebruary1980. He stated that subsequently the six individual engi-neersinvolved were notifiedregardingtheirselection forlayoff, "so that the total noticewould beminimum of amonth,but probablyless than two."a.The Tank FarmRoad Annex meetingon January9,1981DianaKeppel, employed bythe Respondentfrom Oc-tober 30, 1978, until October 30, 1981,21 testified that onor about January 8 or 9, 1981, about 10 a.m., she attend-ed a meeting of employees and management representa-tives held in the plant lunchroom.22 She relatedthat RayAntunez, the plant production manager, addressed thegathered employees23 and read a letter tothem fromA. B. Lipscomb,theRespondent'svice president andgeneralmanager,whichstated that,"due toeconomy,that therewould be a layoff,and that one of the plants20 On cross-examination Banton acknowledged that the Respondent'spolicy to announce layoffs as soon as possible in advance thereof was nota "concrete policy."He also testified,on cross-examination, regarding alayoff that occurred in April 1980, that he could not recall when the an-nouncement of such layoff was made,and for a scheduled October 1981layoff,the announcement was made anytime between a week to a monthin advance.S1 Keppel,called as a witness for the General Counsel, worked as aproduction employee at the Respondent's Tank Farm Road Annex facili-ty during all the times relevant.She functioned as a member of theUnion's "in-plant organizing committee,"attending union meetings her-self and asking other employees to attend such meetings, distributingunion literature to employees,and wearing union buttons22 Keppel testified that she was advised about the meeting by hergroup leader,Mary Salazar,and that her production supervisor, JohnLane,was also present at this meeting22 Keppel stated that there were approximately 12-14 employee'.present at the meeting,including Cynthia Stevens, Bobby Wright, andDanny Skaggswouldclose, and thatthe layoff would affectMelbourne,Florida,and San LuisObispo." Keppelcontinued thatAntunezthen advised the employees that,"about 19 em-ployeeswould be laid off,and thatwould happenaround-Imeanon February the 27th, 1981. That itwould bedoneby seniority." She addedthatAntunezhad not mentioned anything aboutthe Union or the or-ganizing campaign during this meeting, and that this wasthe veryfirst time she had heard about the proposed lay-offs.CynthiaStevens,employed bythe Respondent fromMarch 1979 until February198124 testified that she alsohad attended the meeting held during the morning ofJanuary 9,1981, in the lunchroom at theTank FarmRoad AnnexOne, duringwhich "headof production,"Ray Antunez,spoke to a group of productionemploy-ees.25 She statedthat to the best of her recollection, An-tunezdid notread from a letter when he addressed theemployees, but insteadtold them directly, "That becauseof inflation,the company needed tolay off 19 people.Theyweren'tdoingverywell economically."Stevensrelated thatAntunezadvised the employeesthat the lay-offswould take effect on February 27, 1981.She contin-ued that Antunezhad notmentioned the Union duringhis speech and that this was the first time that the Re-spondenthad notified its Tank FarmRoad Annex em-ployees that there would be layoffs.Stevens added thatshe was subsequently given 2 weeks'notice prior to Feb-ruary 27, 1981, thatshe was oneof the 19employees tobe laid off, and during this2-week periodshe obtainedother employment.Ray Antunez26 the Respondent's production managerat its San LuisObispo Tank FarmRoad Annex facilities,testified that themeeting with employees held on Janu-ary 9,1981, atthe Tank Farm Road Annex One build-ing, he "[b]asically . . . read the memo verbatim to theemployees,"referringto Lipscomb's "Memo" dated Jan-uary9, 1981, directedto all employees.27This memostates, in part,"Unfortunately, therewill also be somelayoffs-atMelbourne immediately and at San LuisObispo in February."Antunez related that he did notmake any statements other thanwhatwas written in the"Memo"nor did hesay anythingafterwardother than toanswer a few questions thatwere asked by the employ-ees present.Antunez denied thathe hadsaid anythingabout"the union, the union organizing campaign and theupcoming election." However, on cross-examination, An-tunez acknowledged that he alsomay havetold the em-ployeesthat the layoffs would occuron the basis of se-24 The evidence shows that Stevens worked as a production employeeat the Respondent's Tank Farm Road Annex facility during all the timesrelevant under the same supervisors as Keppel,with Mary Salazar as hergroup leader and John Lane as her production supervisor Stevens testi-fied that she was active in the Union's organizational campaign,attendingunion meetings, distributing union literature,and wearing union buttonsShe testified as a witness for the General Counsel20 Stevens stated that there were 10 employees present at this meeting,including Keppel.26 Antunez testified as a witness for the Respondent.27 See R. Exh.5Also see In. 16. TRW CORP.niority and that he may have saidsomeother things thatwere not included in the "Lipscomb memo."28b.The Southwood Drivemeetingon January 12, 1981VickieWobermin testified that on the Monday beforethe election scheduled for January 16, 1981, she attendedameetinginPlantManager Mac Brinton's office atSouthwood Drive, San Luis Obispo, California, at which15-18 night-shift technicians and/or test specialists werepresent. She statedthat"group leaders" had been ap-prised of the meeting and that they in turn notified theemployees to attend. Wobermin related that present rep-resentingmanagementwere Brinton, Kent Anderson,CarlFindley,her immediate supervisor, and BruceAustin, her "group leader." She continued that Brinton,"announced that due to the bad economic conditions,that there would have to be a layoff of 19 people on theassemblyline. . . . He saidthatwith the unionorganiz-ing going on, he didn't want to hide anything. Hewanted to be right up front and let them-let everyoneknow that there would be a layoff," with such layoffsscheduled for "late February" 1981.Wobermin addedthat this was the first time she had heard about projectedlayoffs at the San Luis Obispo facilities.293.The Respondent's employee work reviewsa.The meeting on January 12, 1981Keppel testified that the Respondent issues employeework performance reviews in March and September ofeach year, which provide the basis for employee wageincreases.Keppel related that on Monday, January 12,1981, 4 days before the Board-scheduled election, she at-tended a meeting in the lunchroom at the Tank FarmRoad Annex facility at 10 a.m., having been advisedabout the meeting by her group leader, Mary Salazar.She recounted that present at the meeting were about 12employees30 and for management, Gerald Cross andJohn Lane. Keppel stated that Cross spoke to the em-ployees telling them, "That if the Union won the elec-tion-if we won the election-that was, the organizers-that [everything]would be [at] a standstill and therewould not be any reviews, because they would be nego-tiating [would takea longtime, possibly 9 months]... .That there would be negotiating and that possibly [afterthat] they would go on strike. But there would be no re-views."Keppel continued that Cross spoke for about "half anhour" or less and although he mentioned "other things"that she could not clearly remember, since the Respond-ent had held "so many meetings" in and around thistime,she particularly recalled Cross speaking about theemployeework reviews because that topic was the"most penetrating" one he had discussed. Keppel addedthat she particularly remembered this,2$ Antunez testified that Plant Manager Mac Branton had instructedhim to read the "Memo"to the employees at the meeting29 Although Brinton and Anderson testified,they did not deny any ofthis testimonyso Keppel named employees Cynthia Stevens,Betty Lemus, BobbyWright,and Danny Skaggs as having been among the employees who at-tended the meeting13Because if there was not to be any reviews, itwould definitely sway the vote of the employees,because that's what everyone waits for, are the re-views. That's when we get our raise in pay.She stated that the Respondent granted pay raises to itsemployees on the basis of the work performance re-views.Although the testimony of Cynthia Stevens concertingthismeeting was,inmost part,similarto that given byKeppel regarding what was said about the work per-formance reviews, yet concerning some of the other as-pects of the meeting, it differsin somerespects. Stevenstestified that about 3 or 4 days prior to the Board's elec-tion, held on January 16, 1981, she attendeda meetingduring the morningin the Tank Farm Road Annex facili-ty lunchroom. She related that Mary Salazar, her groupleader, had told her about themeeting andthat therewere about 30 employees who attended it, includingKeppel, Lemus, and CarolynScaggs.Stevens continuedthatGerald Cross and Mac Brinton representedmanage-mentat the meeting and that Cross told the employees,"That during the negotiations, the job reviews are-ev-erything would be ata standstill,which would mean thatjob reviews-which would mean that the March reviewswould be at a standstill because their hands were tied."81She added that the job reviews, given in March and Sep-tember of each year, covered "production, punctuality,everything," and was the basis for determination of theamount of pay raise an employee would receive, ifany. 3 2Stevens testified that this meeting lasted between "halfan hour, perhaps an hour" and that other topics werediscussed by Cross and Brinton, for example, the "prosand cons of union versus company benefits," and a com-parison of employee benefits was shown by means of aslide projector and screen presentation, between "otherelectrical companies that are union" and the Respond-ent's.However, on cross-examination, Stevens acknowl-edged that the slide projection presentation might haveoccurred at a subsequent employee meeting held by man-agementprior to the Board election.Gerald Cross testified that the January 12, 1981 meet-ing was held for the purpose of educating the Respond-ent's employees "as to what collective bargaining wasabout."33 Cross stated that he spoke from "a preparedtext,"34 which he did not depart from at any time duringhis presentation except forone instancewhen he ex-plained to the employees the meaning of the term "chal-91 Stevens denied thatCross hadactually stated at this meeting,"If theUnion wins, however,our hands would be more or less tiedwhile thecompany bargained with the union,that is,we couldn'tmake anychanges unlessboth sidesagreed or until the company had satisfied itsbargaining obligation,"instead ofwhat she had testified to32Wobermin testified that the work reviews included quality of work,dependability, adaptability,and cooperation, and that theemployees'wage increasedepended on this review33 Cross'testimony concerning the time andplace of thismeeting wassimilar to that givenKeppel and Stevens According to Cross, he andJohn Lane were presentat the meeting for management and that "about30" employeeswere in attendance.34 See R.Exh. 2. 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlenged ballot,"which appears therein.Cross related thatwhat he stated to the employees at the meeting was thatIf the Company wins[the election],itwill be freetomake whatever changes it deems appropriate.The election rules prohibit us from making any spe-cific promises concerning changes.I really can't sayanything more than that at this time.If the Union wins,however, our hands would bemore or less tied while the Company bargainedwith the Union-that is,we couldn'tmake anychanges unless both sides agreed or until the Com-pany had satisfied its bargaining obligation.Cross denied that he had discussed or mentioned theMarch work reviews, or said that wages or benefitswould"be frozen"or "be at a standstill."Cross addedthat visual aids were used in his presentation in thenature of slide projections"in conjuction with the pre-pared text,"and that he did not "speak extemporaneous-ly.,,John Lane,the Respondent's production supervisor atitsTank Farm Road Annex facility, testified that he hadattended the January 12, 1981 meeting at which Crossaddressed approximately 30 to 37 employees.He statedthat this was an informational meeting to inform employ-ees about"a bargaining possibilitywith the Union."Lane recounted that Cross spoke to the employees froma prepared text35 and "[did] not recall any extemporane-ous speaking whatsoever." He added that Cross nevertold the employees that the March reviews would be at a"standstill,cancelled or frozen,"nor did Cross mentionthe March reviews at all during his presentation.36b. Posted notices concerning work reviewsDiana Keppel testified that sometime during the monthpreceding the election held on January 16, 1981, she ob-served a"bulletin"posted on the bulletin board at theTank Farm Road Annex location37 which stated, "Thatifwe won the election,that there wouldn'tbe no re-views, because the company would be negotiating withthe union."She stated that this"bulletin" had a TRWVidar letterhead and was posted on the bulletin boardwhere management usually places its notice to employ-ees.Keppel related that the "bulletin"was signed byGerald Cross or Mac Brinton.3895 Lane,on direct examination,identifiedR Exh.2 as the preparedtext used by Cross to give his speech,after Lane had looked at the exhib-it,"Without going through the whole thing"On cross-examination,however,he admitted that he had not had a copy of the prepared text atthe meeting when Cross spoke to the employees Lane stated that he hadlooked at the"top sheet"of the text after the meeting,and from thestatements made by Cross to the employees,he could identify this exhibitas the prepared text36 Lane testified that he personally did not address the employees atthis meeting,which lasted"somewhere around an hour."a' Keppel testified that there is only one bulletin board at this facility,used by both management and employees to post notices,and that theRespondent usually posts material related to work rules and regulations,"job-related"notices,and "anything pertaining to our job from manage-ment "ae Keppel denied that the"bulletin"was "in the form of somethingcalled a Question of the Day,"more about which appears subsequently.VickieWobermin testified that there are two bulletinboards located at the Southwood Drive facility on whichthe Respondent posted"notices of company policies andany memos. . .pictures of our picnics and Halloweencostume parties, and things like that."She related thatduring the Union'sorganizational campaign,about amonth or 3 weeks before the election,or even beforethat,theRespondent inaugurated a procedure entitled"Question of the Day,"which was in the form of atyped, mimeographed,or xeroxed"plain paper"notice,which contained a question,and then an answer to suchquestion.Wobermin continued that about 3 weeks beforethe election she observed a "Question of the Day"posted on the bulletin board that stated[T]he question asked what would happen to ourreviews if the union negotiations were still goingon.And the answer said that everything would befrozen-that there would be no reviews, becauseeverything had to stay the same way during the ne-gotiations.39Gerald Cross testified that,"during the course of thecampaign which preceded the union election on January16,"40 he caused to be posted on the company bulletinboards, "a number of bulletins" which collectively werecalled"Questions of the day.' Cross stated that thesource of these "Questions of the Day" was Richard R.Pace,the Respondent's legal counsel at the trial, denyingthat he personally had authored them. He related thatnot all the "Questions of the Day"given to him by Pacewere posted,but that of those that were, Respondent'sExhibits 3(a) through 3(m) composed all of those thatwere posted on the bulletin boards.Cross denied that hehad ever posted a"Question of the Day"that dealt withtheMarch work reviews or that stated"if the Unionwon the election,that the reviews would be at a stand-still," frozen,postponed,or canceled.Cross testified that during winter 1980, he did authorand publish"possibly over 20" memos, some of which hecould not recall regarding content,but that he did clear-ly remember that none of these "dealt with reviews"except for one dated December 5, 1980,directed to "allsupervisors."This memo, according to Cross, in sub-stance instructed the supervisors"to sit down with theiremployees and review goals. . .and what improve-ments they noted should be made between September of1980 and March of 1981,"which would be of assistanceto the supervisors"when they did their reviews inMarch."41 Cross denied authoring or posting any memodealing with the March reviews being frozen,postponed,or canceled for any reason.Mac Brinton also denied having authorized,published,or posted a "Question of the Day,"bulletin or memoran-dum dealing with the freezing,postponing,or canceling39 On cross-examination,Wobermin was shown R Exhs. 3(j) and 3(f),whereupon she stated that neither of these exhibits were the "Question ofthe Day" that she referred to regarding the March work reviews'O TheRespondent,in its brief,states,"During the month of January1981, the Respondent conducted a vigorous campaign in opposition tothe Union's organizing efforts."41 SeeR Exh'7 TRW CORP.15of the March work reviews. He stated that the "Ques-tionsof the Day" orginated out of the personnel depart-ment.Although Brinton testified that he had authored "alot" of company memorandums during the winter of1980, he denied that any of these concerned employeework reviews.c. Acts of interference,restraint,and coercionSection 8(a)(1) of the Act prohibits an employer frominterfering with,restraining,or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct.4.TheRespondent's refusal to allow employees touse its cafeteria for a union-related meetingThe complaint alleges that in violation of Section8(a)(1) of the Act,the Respondent discriminatorily re-fused to allow employees the use of the company cafete-ria during nonworking hours for the purposeof conduct-ing a meeting to discuss the Union.The Respondentdenies this allegation.a.Analysisand conclusionsIn its "statementof position" dated February 9, 1981,theRespondent'scounsel asserts that the Respondentbecame awareof the intentof its "technicalemployees"to hold a meeting in thecompany cafeteria at 4 p.m. byobtaininga copy of thenotice announcing such meeting.The "statementof position"continuesNo permission had been requestedby the authorseither to circulatethe notice or to holdthe meeting.The Companyhas a broad,general no-accesspolicy which prohibits employees from entering theplant priorto the beginningof their scheduled shift,or from remaining on the premisesafter their work-day has beencompleted.Pursuantto this rule, Crossinformedthe techni-cians' group thatitcould not conduct itsmeetingoncompany premises after regularworkinghours.42The Respondent additionally asserts that its "broad, gen-eral no-accesspolicy," is encompassed in a memo datedJanuary 18,1980, from itspersonnelmanager,GeraldCross,to all itsemployees whichstates, in pertinent part,"No employeeswill be allowedaccessto the plant forpersonal reasonsduring offhours."4342 SeeG.C. Exh.3 at 6.Although thereisuncontroverted testimonyby Woberminin the record that the Respondent had given as one of itsreasons for denying the employees the use of the cafeteria,that the em-ployees had failed to obtain prior management consent for the meeting, itappears from the Respondent's brief that it does not now maintain thatthiswas a significant consideration in its refusalof such permission. Asstated by the Respondent in its brief,Evidence showed that in most instances,permission to use the plantafter hours was requested in advanceNo suchpermissionwassought by the group seeking to discuss union matters.However, forthe purposes of this proceeding,it is stipulated that had such permis-sion been requested,itwould have been denied.40 See.G.C. Exh. 4. Thewritten rule contains no requirement thatprior permission be obtained from managementby employeesseeking anydispensation therefromFrom all of the foregoing,it is clear that the issue tobe resolved regardingthe aboveis the validity of the Re-spondent's "no-accesspolicy"rule, and pursuant thereto,the lawfulness of its refusal to permit its employees theuse of the company cafeteria for a union-related meetingduring nonworking hours.InGTE Lenkurt, Inc.,204 NLRB 921 (1973), theBoard statedUnder well-settled principles applicable to em-ployees activities. . .an employer may not,absentspecial circumstances,prohibit employees lawfullyon the premises from engaging in union solicitationon their own time.However,it is also well settledthat nonemployees are not entitled to enter an em-ployer's premises to engage in union activity there.6Accordingly,to dispose of the issue here, we mustdetermine which of these principles applies to anoff-duty employee,i.e.,whether,notwithstanding anemployer rule to the contrary,he has a right toenter or remain on an employer'spremises if hewishes to do so for this purpose.In our view,he does not, for his status is morenearly analogous to that of a nonemployee, and heissubject to the principles applicable to nonem-ployees.Thisis so because the interests to be bal-anced in determining the validity of such a rule arevery different as between an employee on the prem-ises in connection with his work and an off-dutyemployee who seeks to enter.The former involvesa balancing of statutory rights of self-organizationagainst theemployer'sinterestsinproduction,safety, or discipline,and in this situation the statuto-ry rights prevail (unless it can be shown that inter-ferencewith those rights is essential)because anemployer may not close off this normal channel ofcommunication among the workers without properjustification.'The latter situation,however,requiresa balancing of the employees'Section 7 rightsagainst the employer's private property rights.8It seems apparent that for purposes not protectedby this Act off-duty employees and nonemployeeswould be invitees to the same extent,and one is nomore entitled than the other to admission to thepremises.We are unable to conclude that a differentrule is required where union organization is in-volved, and absent a showing of inability to reachthe employees otherwise,we see no justification forholding that an employer's right to control ingressto his property must give way for that purpose.In view of the above, we find that the balancebetween the competing interests in this situation isproperly struck by holding that,where an employ-er'sno-access rule is nondiscriminatory, i.e., itdenies off-duty employees access to the premises forany purpose and is not disparately applied againstunion activities,it is presumptively valid absent ashowing that no adequate alternative means of com-munication are available.9As thereisno suchshowing here,and no evidence that rule D was dis-criminatorily enforced,we conclude that Respond- 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent did not violate theAct bypromulgating ormaintaining this rule.8NLR.B v. The Babcock&Wilcox Company,351U S. 105.113.rN.L.R B. v. The Babcock&Wilcox Company,supraat 112; Re-public Aviation Corporationv N. L. R.B.,324 U S 793. 804.8 SeeDiamondShamrockCa vNL.R.B.,433 F.2d 52 (C.A 3,1971)8 Prior cases,particularlyMcDonnell Douglas Corporation,194NLRB 514, are distinguishable on their facts However, to theextentMcDonnell Douglas Corporation,supra,remanded 472 F 2d539 (C A. 8), andDiamond Shamrock Co,181NLRB 261, enforce-ment denied443 F.2d 52(C A. 3), are inconsistent with the hold-ing herein,they are hereby overruled.44Subsequently,however, the Board narrowed the scopeofGTE Lenkurt,supra,45 inTri-CountyMedical Center,222 NLRB 1089(1976), wherein it statedThe holding ofGTE Lenkurtmust benarrowlyconstrued to prevent undue interference with therights of employees under Section7 of the Actfreely to communicate their interests in union activi-ty to those who work on different shifts.We con-clude,in order to effectuate the policiesof the Act,that such a rule is valid only if it(1) limits accesssolelywith respect to the interior of the plant andother working areas;(2) is cle[a]rly disseminated toall employees; and (3)appliesto off-dutyemployeesseeking access to the plant for any purpose and notjust to those employees engaging in union activity.Finally,except where justified by business reasons,a rule which denies off-duty employees entry toparking lots,gates, and other outside nonworkingareas will be found invalid.46The Respondent alleges in its brief,It is well-settled under the authorities cited abovethat an employer'spublished,non-discriminatory,no-acess rule is presumptively valid,absent a show-ing by the union that it has no adequate alternativemeans of communication available to it.47 It is alsoclear from these same authorities that such a rule isnot violatieof the Actif itmeets the followingthree criteria: (1) It limits access solely with respectto the interior of the plant and other working areas;(2) it is clearly disseminated to all employees; and(3) it applies to off-duty employees seeking access49 InGTE Lenkurt,the Board considered an employee work rule that,in substance,prohibited off-duty employees from entering or remainingon the employer's premises for any purpose.The no-access rule inGTELenkurt,supra,read, "An employee is not to enter the plant or remain onthe premises unless he is on duty or scheduledfor work "45 In substance,the decisioninGTE Lenkurt,supra,held that when anemployer's no-access rule denies all off-duty employees access to thepremises for any purpose and is not discriminatorily applied only againstemployees engaged in union activities,the rule is presumptively validabsent a showingby the Unionthat no adequate alternative means ofcommunication is available toit.Tn-County Medical Center,supra.46BulovaWatchCo, 208 NLRB 798 (1974);Litho Press ofSan Antonio,211NLRB 1014 (1974), enfd 512 F.2d 73 (5th Or 1975),Golden OakMiningCo., 218 NLRB 416 (1975) Also seeContinentalBus System,229NLRB 1262 (1977)44 TheRespondent cites in support of its contention,GTE Lenkurt,supra;Dart Industries,210 NLRB 1086 (1974);All-Glass Aquarium Co,214 NLRB 117 (1974);Diamond ShamrockCo., suprato the plant for any purpose,and not just to thoseemployees engaging in union activity.48 Uncontra-dicted evidence introduced at the hearing on thismatter clearly established that each of these criteriawas satisfied in the instant case.Ido not agreewith theRespondent's assessment of theevidence.49The doctrineenunciatedby the Board inGTE Lenkurtrequires that an employer's no-access rule deny all off-duty employees access to its premises for any purposeand not be disparately applied against employees en-gaged in union activities in order that such rule be pre-sumptivelyvalid absent a showing that no alternativemeans of communication are available.50Moreover, innarrowing the construction of its holdinginGTE Len-kurt,the BoardinTri-CountyMedical Centernow re-quired for the validityof a no-access rule that the rulelimit accesssolelywith respect to the interior of theplant and other working areas, be clearly disseminated toall employees,and applyto off-dutyemployees seekingaccess to the plant for any purpose and not just to thoseemployees engaging in union activity.51The evidence clearlyshows that although the Re-spondent'sno-access rule purports to denyalloff-dutyemployees accessto "theplant for personal reasons" yetthe Respondent admittedly allows someoff-duty employ-ees the useof the companycafeteria for meeting pur-poses as "exceptions in its applicationof the rule." TheRespondent permits its company bowling, basketball, andracquetball club teams to hold meetings in the companycafeteria.Additionally,ithas alloweda "Weight Watch-ers" group to also use thisfacility formeeting purposes,aswell as individual employees to use its facilities offhours.The recordalso discloses that the Respondent hasalso denied employee requestson behalf ofgroups seek-ing access to, and the use of,the plant premises,i.e.,per-mission was denied to hold a math class in the facilityunder the aegis of QuestaCollege,and the Respondentrefused authorization to a local United Fund group tohold a meeting on its premises.48 In this connection,the Respondent citesTri-County Medical Center,supra,Litho Press ofSan Antonio,supra,BulovaWatchCo., supra;GoldenOak Mining Co,supra;The Mandarin,221 NLRB 264 (1975),ContinentalBus Systems,supra48 I do agree with Respondent,however,that its no-access rule, whichprovides that,"No employee will be allowed access to the plant for per-sonal reasons during off hours,"was disseminated to all employees TheRespondent's no-access policy was"reduced to writing"as a rule andposted on the company bulletin board on or about January 18,1980, sev-eralmonths prior to the advent of the Union's organizational campaignHoward JohnsonCo, 242 NLRB 386 (1979).Moreover,none of the par-ties asserts that such a posting of the rule was inadequate notice to theRespondent's employees and not a"clear dissemination"thereof.Al-thoughWobermin testified that she was unaware of any company rulerequiring that employees obtain prior authorization from the Respondentto hold meetings on company premises,even if this was construed as herhaving no knowledge of the non-access rule itself, this would not changemy above finding. (SeeWometco Coca-Cola Bottling Co.,255 NLRB 431,444 fn 58(1981).) Furthermore,Iagree with the Respondent that thisrule is applicable only to off-duty employees as stated.50 The General Counsel does not assert that the Respondent's no-access rule is invalid and in violation of Sec. 8(a)(1) of the Act becausethere was no alternative means of communication available.1Also seeContinental Bus Systems,supra TRW CORPThe General Counsel asserts that "By refusing toallow the test technicians and test specialists group theuse of the company cafeteria in order to discuss theUnion,while at the same time, allowing other groups theuse of the cafeteria for non-work related activities duringnon-work hours,Respondent discriminatorily enforceditsno-access rule in violation of Section 8(a)(1) of theAct." I agree.As set forth,the Board inTri-CountyMedical Centerfound that the holding ofGTE Lenkurtmust be narrow-ly construed"to prevent undue interference with therights of employees under Section 7 of the Act freely tocommunicate their interest in union activity to those whowork on different shifts."52 The Board then required, asone of the criteria for establishing the validity of a no-access rule, that it be applicable,"to off-duty employeesseeking access to the plant for any purpose and not justto those employees engaging in union activity." Thissame language was again reiterated by the Board in Con-tinental Bus Systems,supra.In E.I.du Pont&Co.,263 NLRB 159, 174(1982),during the week of a Board election the company pro-mulgated and enforced a rule denying vacationing em-ployees access to its plant except for the purpose ofvoting.Just prior to the commencement of their vaca-tion,two employees had requested permission to enterthe plant while they were on vacation, but were deniedsuch permission on the ground that it was the week ofthe election.One of the employees testified uncondition-ally that he was unaware of any rule restricting access tothe plant by vacationing employees.Additionally, theevidence showed that in the past,retired employees hadbeen allowed in the plant for social visits in the cafeteriaand elsewhere with other employees.The Board af-firmed without comment the holding of the administra-tive law judge thatIt is obvious that denial of permission for Merri-man and Sharp to enter the plant during their vaca-tion was a departure from the past practice and wasimposed for the purpose of limiting employee unionactivities prior to the Board election.I find this wasan unwarranted limitation of their Section 7 rightsand a violation of Section 8(a)(1) of the Act.Tri-CountyMedicalCenter,Inc.,222NLRB 1089(1976);GTE Lenkurt,Incorporated,204 NLRB 921(1973).InHarrison Steel CastingsCo., 262 NLRB 450, 456(1982), the employer had a no-access policy barring off-duty employees from its plant premises unless the em-ployee could show that he or she had business in theplant.Although the employer "freely conceded"that therulewas relaxed and leniently applied regarding thoseseeking entry for legitimate reasons,the evidence alsoshowed that employees gained access during their off-duty hours for personal convenience unrelated to any bu-sines interest of the employer. The Board affirmed the52 This is consistent with the Board's finding inGTE Lenkurtthat off-duty employees entering or remaining on an employer's premises are sub-ject to principles that"requires a balancing of the employees'Section 7rights against the employer's private property rights."17ruling of the administrative law judge who, citingTri-County Medical Center,supra,andGTE Lenkurt,supra,found therein.Here, it does not appear that the scope of therule was ever formally communicated to employees.And the record amply discloses that the rule didnot apply to those seeking access for all purposes,with exceptions to the ban being undefined andfreely conferred... .Accordingly,the nonaccesspolicy involved here did not meet the standards oflegitimacy set forth inTri-CountyMedical Center,supra.Again,inA.W.SchlesingerGeriatricCenter,263NLRB 1337, 1341 (1982),the employer had issued amemorandum to its employees stating, in pertinent part,that"Off duty employees may not attempt to organizethe SEIU on . . . Center property...inside in non-work areas because the Personnel Policies states, 'Em-ployees should not loiter around the buildings or groundswhen not on duty or receive visitors while they are onduty."'The Employer's director had organized an em-ployee "Committee" to disseminate"more informationabout the Union prior to the election."The committeethenheldmeetings for employees in Respondent'schapel. The Board affirmed the findings of the adminis-trative law judge therein thatWith regard to inside areas,a no-access rule mustbe clearly disseminated to all employees and applyto off-duty employees seeking access for any pur-pose.Tri-CountyMedical Center,Inc.[supra];Cen-tral Solano County Hospital Foundation,Inc.,d/b/aIntercommunityHospital,255NLRB 468(1981).Any ambiguity is to be construed against the partywhich promulgates the rule.EasternMaine MedicalCenter[253NLRB 224(1980)];ContinentalBusSystem,Inc.,[supra].Most importantly,the rule wasdiscriminatorily applied to permit off-duty employ-ees to engage in activities on behalf of the commit-tee or to attend committee meetings while prohibit-ing off-duty employees from engaging in union ac-tivities.53Accordingly, I find that Respondent vio-sa The Respondent asserts in its brief,First,the abstract theory that an employer necessarily forfeits theright to enforce otherwise valid rules concerning the use of its prop-erty simply by failing to follow its own rules was squarely rejectedby the U.S Supreme Court inN.L R.B. v. United Steelworkers,[357U.S. 357(1958)]...In the instant case,it is clear that the union isasking the Board to do what the Supreme Court refused to do inUnitedSteelworkers-invalidate an otherwise valid rule simply be-cause the employer did not accord to the union the same privilegeswhich it accorded to itselfIdo not agreeWhat the Supreme Court actually held in theUnitedSteelworkerscase as stated therein was that,Employer rules prohibiting organizational solicitation are not inand of themselves violative of the Act,for they may duly serve pro-duction,order and discipline.SeeRepublic Aviation Corp v LaborBoard,324 U.S. 793;Labor Board v Babcock Bi Wilcox Co,351 U S105. In neither of the cases before us did the party attacking the en-forcement of the no-solicitation rule contest its validityNor is theclaim made that an employer may not,under proper circumstances,engage in non-coercive anti-union solicitation indeed his right to doContinued 18DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDlated Section8(a)(1) bypromulgating and maintain-ing anoverlybroad rule denying accessto off-dutyemployees and by discriminatorily applying such arule to interfere with activitieson behalf of theUnion.54so is protected by the so-called'employer free speech'provision ofSection 8(c) of the ActThe very narrow and almost abstract questionhere derives from the claim that, when an employer himself engages inanti-union solicitation that if engaged in by employees would constitue aviolationof the rule--particularly when his solicitation is coercive or ac-companied by other unfair labor practices--his enforcement of an other-wisevalid no-solicitation rule against the employees is itself an unfairlabor practiceWe are asked to rule that the coincidence of these cir-cumstances necessarily violates the Act, regardless of the way inwhich the particular controversy arose or whether the employersconduct to any considerable degree created an imbalance in the op-portunities for organizational communication.For us to lay downsuch a rule of law would show indifferenceto the responsibilities im-posed by the Act primarily on the Board to appraise carefully the inter-ests of bath sides of any labor-management controversy in the diverse cir-cumstances of particularcasesand in light of the Board's special under-standing of these industrial situationsThere was no indication in the record . . . that the employees, orthe union on their behalf,requested the employer,himself engagingin anti-union solicitation,tomake an exception to the rule for pro-union solicitationNo attempt was made..to make a showing that the no-solicita-tion rules truly diminished the ability of the labor organizations in-volved to carry their message to the employers.We do not at all imply that the enforcement of a valid no-solicitationrule by an employer who is at the same time engaging in anti-union so-licitationmay not constitute an unfair labor practice.All we hold is thattheremust be some basis in the actualities of industrial relation& forsuch a finding.[Emphasis added.]This is exactly what the Board has done in the various cases citedhereinAlso seeAMF,Inc.228 NLRB 1406, 1416(1977);Wometco Coca-Cola Bottling Co.,supra,G.H. Bass&Co., 258 NLRB 140, 144 (1981);St.Francis Hospital,263 NLRB 834 (1982)Moreover,no-access rules aresubject to somewhat different principles than are applicable to no-solicita-tion, no-distribution rules SeeThe Mandarin,221 NLRB 264 (1975);Bar-ney's Club,Inc, 227 NLRB 414 (1976);Harvey's Resort Hotel,236 NLRB1670 (1978)6' Also seeIntercommuntty Hospital,255 NLRB 468 (1981),inwhichthe Board found that the Employer's no-access rule did not meet "theTn-Countystandard"because it did not prohibit access for all purposesand because"in addition, employees testified that they were permitted toremain in the hospital after work while waiting for rides or car-pools."The employer's rule stated,"When you are off duty,visits to the hospitalshould be limited to friends or relatives who are patients or on officialbusiness with the hospital."St.Vincent Hospital,244 NLRB 331 (1979), inwhich the Board affirmed an administrative law judge's ruling that anemployer's no-access rule stating,"Employees may not enter on hospitalpremises or remain thereon except as required by the work relationshipunless they are themselves patients of the hospital or visiting a patient ofthe hospital,"did not meet theTri-County Medical Centercriteria since,among other reasons,the rule was not strictly enforced.The ALJ foundthat"employees frequent the cafeteria before and after their shifts, off-duty employees return to the hospital for employee parties,to visit pa-tients,to visit on-duty employees,and to attend educational courses thatapparently are not required as a condition of retaining employment Someemployees habitually enter the premises a half hour or so before theirshift commences and remain for a period of time after the shift ends. Re-spondent's administrator admits that the rule would be difficult to enforceand it is clear that no serious effort was made to enforce it except duringthe period of the election campaign "BaptistMemorial Hospital,229NLRB 45(1977), in which the Board affirmed the holding of an adminis-trative law judge that the Employer's no-access rule was invalid because,among other reasons,"employees[were] not restricted for all purposesThe hospital permits,for example, employees to visit patients or to pickup their paychecks during their nonduty hours,citingTri-County MedicalCenter.In the instant case, the Respondent'sno-access ruledoes not meet all the criteria establishedby theBoard inTri-CountyMedical Center,supra,to be held valid. Therule wasnot strictlyenforced in its applicationto all off-dutyemployees seeking access to the plant for any pur-pose,55 with exceptions to the ban being undefined andinconsistently applied.56TheRespondent permitted off-duty employee groups access to the company cafeteriaformeeting purposes,i.e.,the bowling,basketball, andracquetball teams, and a"Weight Watchers" group, anddenied the use thereof to a college-sponsored mathemat-ics class and a"local UnitedFund"group.The Respond-ent failed to identify what criteria it used, if any, to de-termine whetheroff-dutyemployees would be granted ordenied access to the plant.Moreover,while the evidenceshows that the Respondent initially gave its employees'reasonsto supportthe denialof theuse of the companycafeteria for a union-related meeting,these reasons wereapparently down-playedorwithdrawnas justificationthereforin itsbrief.57 In effect,because no specificreason for its action has been advanced other than theno-access rule itself,any ambiguity therewith must beconstrued against the Respondent,the party that promul-gated such rule.58Ifurtherfind thatthe Respondent's no-access rule isinvalid as beingoverbroad.In order for such a rule to bevalid it must "limit access solely with respect to the inte-rior of theplant and other working areas."59 InHudsonOxygen TherapySalesCo.,264 NLRB 61, 72 (1982), theBoardaffirmedthe finding of an administrative lawjudge that the following no-access rule was overbroadand therefore invalid:No one except employees during their scheduledworking hours is permitted to enter the Plant unlesspermission has been granted by the appropriate su-pervisor or higher management.It should be notedthat this regulation forbids you to enter the plantsa EL du Pont,supra;Harrison Steel Castings Co,supra,A.W. Schles-singer GeriatricCenter,supra;Intercommunity Hospital,supra;St.VincentHospital,supra,BaptistMemorial Hospital,supra;Tri-CountyMedicalCenter,supra;GTE Lenkurt,Inc.,supraAdditionally see for interestNortheasternUniversity,235 NLRB 858 (1978);Trusteesof Columbia Uni-versity,225 NLRB 185 (1976),andMethodistHospital of Gary,263 NLRB411 in 3(1982).66Harrison Steel CastingsCo, supra.67 According to Wobermin's iincontradicted testimony,the reasonsgiven by the Respondent for denying permission to the off-duty employ-ees to hold the meeting in the company cafeteria were, that the employ-ees had failed to obtain prior authorization to use the company cafeteriafor such a meeting,and that if the Respondent permitted these employeessuch use of the cafeteria it would"have to allow other people to havemeetings in the cafeteria"Since the evidence shows that these reasonshave no validity in fact because the Respondent's no-access rule, as writ-ten, did not require permission for any exceptions to its application normake any exceptions thereto at all, all employees were not made awareof any such requirement; and the Respondent already had allowed "otherpeople,"employee groups and,in the case of the"WeightWatcher'sgroup,"perhaps nonemployees, access and use of its company cafeteria,there arises a strong inference under the circumstances in this case thatthe reasons offered were pretextual and that the actual reason for deny-ing these off-duty employees the use of the company cafeteria was thepurpose of such meeting, it being a union-related meeting.ssA.W. SchlesingerGeriatricCenter,supra,EasternMaineMedicalCenter,253 NLRB 224 (1980);Continental Bus Systems,supra59Tri-County Medical Center,supra,Continental Bus System,supra. TRW CORP.during your off-hours unless you have been calledin to perform a job asignment.The administrative law judge therein stated,Since the rule here deniesoff-dutyemployeesaccessto "any ofits [the plant's] facilities, includingthe plant lunch room"it is invalid.No business rea-sons are advancedto justifyno-accessto . . . thelunchrooms and other nonworking areas.3494 ContinentalBus Systems,supra at 1262.The aboveisbased on oneof thecriteria established bythe BoardinTri-County Medical Center,supra.Again,the BoardinSt.VincentHospital,supra, af-firmed the holding of an administrative law judge that anemployee no-access rule was invalid as not meeting theTri-CountyMedical Centercriteria"inasmuch as it doesnot clearly limit the restrictionto the interior of thebuilding."The no-access rule in St.Vincent Hospitalread,Employees may not enter on hospital premises orremain thereon except as requiredby thework rela-tionship unless they are themselves patients of thehospital or visiting a patientof thehospital.The administrative law judge stated therein,Thereisno evidence that Respondent has eversought towidelydisseminate to its employees its in-terpretationof theterm.. . "premises"tomeanonly the interior of thebuilding.Moreover,inPanavision,Inc.,264 NLRB 1284, 1286(1982), the Board adopteda hearing officer'sfindingswhich stated,Since the Board's decisioninTri-CountyMedicalCenter, Inc.,222 NLRB1089, the Board has heldthat,except wherejustifiedby business reasons, ai rule which denies off-duty employees entry to park-ing lots, gates and other outside non-working areaswill be found invalid.The Boardhas even refinedTri-Countyto prohibitdenial of accessto off-dutyemployees for union organizational activities in cer-tain non-workareasinsidethe plant(e.g., the cafete-ria).Maywood, Inc.,251 NLRB 979;Central SolanaCounty HospitalFoundation,Inc.,255 NLRB 468.In the instant case the Respondent'sno-access rule,that"[n]o employeewill be allowedaccess to the plantfor personal reasons duringoff hours,"squarely fallswithin thepurview of the above recitedcases.The Re-spondent's refusal toallow off-duty employees the use ofitscompanycafeteria for ameeting renders invalid asoverbroadthe useof theterm"plant"in its rule withoutmore or some interpretationof thisterm to employees ina lawful context.ao60 InWoodvtew Rehabilitation Center,265 NLRB838 (1982), the Boardaffirmed the finding of an administrative law judge that an employer'sno-access rule, "Employees are not permitted access to the interior of theHome or outside work areas during off-duty hours,unless they have re-19After carefullyconsidering the Respondent'sconten-tions in itsbriefregarding this issue,which Ireject asbeingcontraryand inconsistent with Board and courtlaw, although these contentionshavea certain logic andunder the circumstances present in this case,I find thatthe Respondent maintained and discriminatelyenforcedan invalid no-access rule when it refused to allow em-ployees the use of the company cafeteria during non-working hoursfor the purposeof conducting a meetingto discuss the Union,withthe Respondentthereby vio-lating Section8(a)(1) of the Act.5.TheRespondent's layoffannouncements asimplied threatsof layoffThe complaintalleges that on or about January 9 and12, 1981, theRespondent impliedly threatenedto lay offcertain employeesif the Union wonthe election,in vio-lationof Section8(a)(1) of theAct.TheRespondentdenies these allegations.a.Analysisand conclusionsTo reiterate briefly,the evidence shows that the Re-spondent,about mid-December1980, decidedto close itsBorregasAvenue facility inSunnyvale,California, and tolay off employeesat itsMelbourne,Florida,and SanLuis Obispo, Californiaplantsbecause ofdepressed eco-nomic conditions in the telecommunications equipmentindustryresulting in lower sales and a significant loss ofearningsfor theRespondent.The Borregas Avenue facil-ity employeeswereto betime-phasedout overa periodcommencing in January 1981, with completion at the endof June1981,whenthis facilitywould be closed down.The reductionsin force at the Respondent's Melbourne,Florida facilitywas scheduledfor January16, 1981, andat itsSan Luis Obispo, California facility on February27, 1981,with thelayoff ofemployees to take place onthose respective dates.On January 9, 1981, theRespondent held a meetingwith its employees at itsTank Farm Road Annex facilityin San LuisObispo,during which the plant productionmanager, Roy Antunez,advised the employees presentthat therewould be layoffs ofemployeesinFebruary1981.DianaKeppel and CynthiaStevens,who had beenemployees at the time and present at this meeting testi-fied thatthiswas the first timethey had heardabout pro-posed layoffs of employeesat the San LuisObispofacili-ties.They also testifieduncontradictedlythat nomentionserved prior authorization from a Department Head or the Administra-tor," was"facially valid"The administrative judge stated.The new no-access rule,prohibiting employee access to both the in-terior of the home andoutsidewort.areasduring off-duty hours with-out prior employer authorization,contrary to General Counsel, isnot inconsistentwithTri-CountyMedical Center.Inc, 222 NLRB1089 (1976),since this rule(a) deals only with work areas;(b)waswidely disseminated; and (c) applies generally and not merely to em-ployees engaged in union activityMoreover,there is no suggestionthatRespondent was including parking lots and similarnon workareas within the ruleIn the instant case,however,there was actual indication that the Re-spondent included the company cafeteria,a nonwork area,as encom-passed within the definition of the term "plant" as used in its no-accessrule. 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas made at this meeting about the Union or the Union'sorganizational campaign.Thismeeting occurred 1 weekbeforethe Board's scheduled representation election tobe held on January 16, 1981.Additionally,on January 12, 1981, the Respondentheld a meeting with its employees at its SouthwoodDrive facility in San LuisObispowhere Plant ManagerMac Brinton,announcedthe layoffof 19 assembly lineemployees scheduled for "lateFebruary, 1981." VickieWobermin testified that Brinton also stated,"thatwiththe union organizing going on, he didn'twant to hideanything.He wanted to be right up front and let them-let everyone know that there would be alayoff."Wober-min also recounted that this was the first time that shehad heard about proposed layoffs at the San Luis Obispofacilities.61Thismeeting occurred just 4 daysprior tothe election.The GeneralCounsel contends that "the timing of Re-spondent'slayoffannouncements is inherently suspectand that the announcements themselves must be inter-preted as implied threats intended to coerce employees inviolation of their Section 7 rights.It is submitted,there-fore, that Respondent's announcements of layoffs duringthe critical pre-election period constituted implied threatsof loss of employment in violation of Section 8(a)(1) ofthe Act." Althoughthe issue is a close one,under thecircumstances of this case I agree with the GeneralCounsel.InNLRBv.Gissel PackingCo.,395 U.S. 575, 616-617(1969), the Supreme Court stated,At the outset we note that the question raisedhere most often arises in the context of a nascentunion organizational drive, where employers mustbe careful in waging their antiunion campaign. Re-garding conduct generally,the above-noted grada-tions of unfair labor practices,with their varyingconsequences,create certain hazards for employerswhen they seek to estimate or resist unionization ef-forts.But so long as the differences involve conducteasily avoided,such as discharge,surveillance, andcoercive interrogation,we do not think that em-ployers can complain that the distinctions are unrea-sonably difficultto follow.Where an employer's an-tiunion efforts consist of speech alone,however, thedifficulties raised are not so easily resolved. But wedo note that an employer's free speech right tocommunicate his views to his employees is firmlyestablished and cannot be infringed by a union orthe Board.Thus, [Section 8(c) of the Act] merelyimplements the First Amendment by requiring thatthe expression of "any views,argument, or opinion"shall be "evidence of an unfair labor practice," solong as such expression contains"no threat of re-prisalor force orpromise of benefit"in violation ofSection 8(a)(l). Section 8(a)(1), in turn,prohibits in-81Although the Respondent to its brief declares that, "Furthermore,both Mac Banton and Ray Antunez stated that during the respective an-nouncements,the union and upcoming election were never mentioned,"terference,restraint or coercion of employees in theexercise of their right to self-organization.Any assessment of the precise scope of employerexpression,of course,must be made in the contextof its labor relations setting.Thus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in Section 7 and protected by Section 8(a)(1)and the proviso to Section 8(c).And any balancingof those rights must take into account the economicdependence of the employees on their employers,and the necessary tendency of the former,becauseof that relationship,to pick up intended implicationsof the latter that might be more readily dismissedby a more disinterested ear.The Supreme Court's logic,as setforthabove, isequally applicable to the issue presented and now underconsideration.An employerhas a right to run its busi-ness as it seesfit subjectgenerally of course to variousapplicable laws and,particularly,as affects this case, toits employees'Section7 rightsunderthe Act.In balanc-ing these respective rights the SupremeCourt's directionthat consideration must be given to the employees' eco-nomic dependence on their employers and theeffect ofthis relationship,comes into play and becomes an impor-tant factor.Initially,while thereis no allegation that theRespondent's decisions concerning plant closure and em-ployee layoffswas violativeof the Act,62 stillitshouldbe remembered that this decision was made in December1980, subsequent to the adventof the Union's organiza-tional campaign and the Board's hearing in the represen-tation case involving the Respondent and the Union.Moreover,the economic conditionsthatwere the basisfor theRespondent's decision to close one of its plantsand lay offemployees at its other facilities,werein exist-encefor sometime prior thereto, and the announcementswere madeto employeeson January9 and 12,1981, afterthe date ofthe Board election had been announced andwithin 1 weekof theholdingof suchelection on January16, 1981.Additionally,the actual implementation of the Re-spondent'sdecision concerning plant closure and em-ployee layoffswas scheduledfor differentdatesat differ-ent facilities,giving the Respondent,inallactuality,some flexibility in the timing of any announcement. TheBorregasAvenue facilitywas scheduled for "phase-out"between January and June 1981, and employee layoffs atthe Melbourne,Florida,and San LuisObispo, Californiafacilitieswere set for January 16 and February27, 1981,respectively.The Respondentasserts that,"the announcements, toavoidrampant rumors,atother locations,had to bemadeprior to layoffs atthe Melbourne plant which werescheduled to begin on January 16, 1981." However, itwould appearfrom theevidence that the Respondenthad tolerated similar "rampant rumors"previously re-garding the possibility of the closing of the Borregasonly Antunez so testified.Wobermin's testimony thus remains unrebutted62 The uncontradicted evidence shows that the Respondent had aand is credited by this and for other considerations set forth"substantial businessjustification" therefore. TRW CORP.Avenue plant and for a "considerable amount of time,"63without taking any immediate action to dispel,explain,or "avoid"such rumors among its employees.It furtheroccurs to me, concerningthe layoffsat the Melbourne,Florida, and San Luis Obispo, California facilities, thatthese plants are separated by the width of the NorthAmerican Continent being located on the east and westcoast of the United States,respectively.Be that as itmay,KentAnderson,theRespondent'sdirectorofhuman resources,64 candidly admitted in his testimonythat given the fact of the Board's election scheduled forJanuary 16, 1981, and that employee layoffs at the SanLuis Obispo facilities were not to become effective untilFebruary 27, 1981,the Respondent could just as wellhave announced the layoffs after the election thanbefore, as it did,although he added that it was "betteremployee relations practice"to have made the announce-ment when the Respondent did and to all its employeesat the same time.Furthermore, the credited testimony of Vickie Wober-min shows that at the January 12, 1981 meeting with em-ployees at its Southwood Drive facility in San LuisObispo, the Respondent's plant manager, Mac Brinton,along with announcing the Respondent's decision to layoff production employees at its San Luis Obispo facili-ties,also remarked that,"with the Union organizinggoing on, he didn'twant to hide anything.He wanted tobe right up front and let them-let everyone know thatthere would be a layoff."Again applicable as analogousis the SupremeCourt's statement in theGisselcase that,"[T]he Board has often found that employees who areparticularly sensitive to rumors of plant closings, takesuch hints as coercive threats rather than honest fore-casts."Although I am cognizant of the fact that the lay-offs were of assembly employees and did not involve thetechnical employees who were present at this meeting,yet the election was only 4 days away at the time of thisannouncement and involved plant closure and layoffs attwo other facilities so that the employees at the meetingcould well have taken such announcement as possiblyapplicable to them in the future and as "coercive threatsrather than honest forecasts,"analogously.65Finally,although there is evidence in the record that itwas the Respondent's policy to notify employees affectedby a company decision as soon as possible, and that em-ployee layoffs in the past were announced in advance,yet the record also shows that the actual timing of suchadvance announcements varied and in those prior in-stances appeared not to have been required to be consid-ered in the context of a "labor relations setting," as here.In the total context of this record,I find and concludethat the timing of the announcement in its relation to theJanuary 16,1981 election was motivated by antiunionhostilities alsomanifested elsewhere in the Respondent'sconduct and, therefore,the Respondent's announcements63 See the testimony of Kent Anderson64 Anderson is "responsible for all the personnel administration pro-grams"and "involvedin the area of communication of [layoff deci-sions to the employees] "65 Threats to employees made shortly before a scheduled election arenot to be taken lightly because they may influence the outcome of theelectionHilton Inn,232NLRB 873 (1977).21of layoffsduring the critical preelection period constitut-ed impliedthreats ofloss of employment in violation ofSection8(a)(1) of the Act.666.Alleged threats to withhold work reviewsThe complaint alleges that the Respondent threateneditsemployees orally and by posted notice to withholdwork reviews and keep March reviews at a standstill ifthe Union won the election,all in violation of Section8(a)(1) of theAct. TheRespondent denies these allega-tions.a.Analysisand conclusionsDianaKeppel testifiedthat sometime in December1980, she observeda "bulletin"postedon thebulletinboardat the Respondent'sTank FarmRoad Annex facil-ity,whichstated that employeework reviews would notbe givenif the Union wonthe election,"because thecompany would benegotiatingwith the Union."Keppelattributedthe noticeto eitherMac Brintonor GeraldCross andindicated that it hada "TRW Vidar"letter-head.VickieWobermintestifiedthat"about threeweeks"before theelection she saw a"Question of theDay" posted on a bulletinboardat the Respondent'sSouthwood Drive facilitythat asked the question,in sub-stance,what wouldhappen to employee work reviewsduringthe Unionnegotiations,and answeredthat, "ev-erythingwould be frozen-thattherewould be no re-views, because everythinghad to staythe same wayduring the negotiations." Brinton andCrossdenied eitherauthorizing,publishing,or posting such notices, and theRespondent even questions the actual existence there-of.6766Taylor-DunnMfg Co,252 NLRB 799, 814 (1980),J.P.Stevens &Co., 244 NLRB407 (1979)ContrastAunt Millie'sSauces,259 NLRB 278(1981),where the Board found that there was a valid business reason forthe employer's decision,as is true of the instant case,but also that theannouncement thereof,when made to employees, was not inconsistentwith its usual practices and "there was no mention of the Union or of thepending election at the time the initial terms of employment were an-nounced"Moreover,the cases cited by the Respondent in support of its conten-tions regarding this issue,in all actuality do not do so and are readilydistinguishable from the instant case.In R. JReynoldsTobacco Co,240NLRB 620 (1979), the Board affirmed an administrative law judge's find-ing that an employer's action in telling employees during an electioncampaign that, "something big is going to happen after this election isover,"did not constitute a violation of Section 8(a)(I) of the Act How-ever,the ALTS finding was based on the ambiguity of such statementsince it was equally susceptible"of an interpretation as either a threat ofreprisal or a promise of benefits"and "of an innocuous interpretation." Inthe instant case the statements of layoff were clear and unequivocalOther differences are also plainly apparent between the casesIt is similarly apparent from a readingof C &E Stores,221NLRB1321 (1976),that this case also fails to support the Respondent's position.Most importantly,in the instant case the layoff and the dates thereof hadactually been set and included in the announcements of layoffs, althoughthis in and of itself is not violative of the Act.67 Although the Respondent admits that,"During the pre-electioncampaign,the Respondent posted a number of bulletins which collective-lywere called'Questions of the Day' on various bulletin boards at itsfacility,"italso asserts that it posted no "Question of the Day" otherthan those contained in R Exh 3(a-m) This exhibit contains no "Ques-tion of the Day"that specifically makes reference to employee work re-views 22DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFurthermore, Keppel testified that on Monday, Janu-ary 12, 1981, 4 days before the Board's scheduled elec-tion on January 16, 1981, Cross held a meeting of em-ployees at the Tank Farm Road Annex facility where hetold the employees that if the Union won the election,therewould be no work reviews because everythingwould be at a "standstill" while negotiations proceeded.Cynthia Stevens, who had also attended the January 12,1981meeting, testified similarly regarding what Crosshad told the employees at this meeting. She stated thatCross had said that during negotiations between the Re-spondent and the Union, the Respondent's "hands wouldbe tied" and therefore "everything would be at a stand-still" includingthe March employee work reviews.Cross denied that he had mentioned anything abouttheMarch work reviews or that they would not beforthcoming.He also denied stating to the employeesthatwages or benefits would "be frozen" or "be at astandstill."However, Cross acknowledged that he hadread the following from a prepared text, which he fol-lowed without departure except for one explanatory in-stance,If the union wins,however,our handswould bemore or lesstied while thecompany bargained withthe union-that is,we couldn'tmake any changesunlessbothsides agreed or until the company hadsatisfied its bargaining obligation.John Lane,a production supervisor also present at thismeeting,testified that Crossspokedirectlyfrom a pre-pared text,which Laneidentified as Respondent'sExhib-it2, and"Ido not recall any extemporaneous speakingwhatsoever."He alsotestified thatCrosshad neverstated that the March reviews would be at a standstill,canceled,or frozenduring his presentation at this meet-ing.From theabove it is obvious that the resolution of thisissue depends substantiallyon a credibilitydeterminationbetween the witnessesfor the GeneralCounsel and theRespondent, respectively. I admittedly have found such adeterminationto be difficultand distressing at best. Asthe administrative law judge observedinCosWalker'sCash Stores,249 NLRB 316, 321 (1980):Resolutionof credibilityconflicts are often diffi-cult,requiring the weighing of equally plausiblenarrations of testimony of witnesses who appear tobe telling the truth andwho areno more prejudicedand biased than others who are tellinga wholly dif-ferentstory.Of times, there are no fatal inconsisten-cies nor contradictions for the determinerof factualissues to seize upon to arrive at a firm conclusion.In those instances,the trialjudgeor jury must relyupon a sixth sense and instinct,which makes theresolution of certain conflicts somewhat unsatisfac-tory,leaving the chance, somewhat slight and manytimes significant,that the final decision was errone-ous. A reasonable doubt remains.Although I have found that some of the above observa-tions hold true in this case,still reasonable,appropriate,and valid credibility resolutions can be and have beenmade based on a careful review of all the evidence, myobservation of witness demeanor,the weight of the re-spective evidence,established or admitted facts, inherentprobabilities,and reasonable inferences that may bedrawn from the record as a whole.68Aftercarefully considering all of the above factors, Itend to credit the account of what occurred regardingthe events bearing on the issue under consideration, asgiven by the General Counsel'switnesses,for the reasonsthat their testimony was generally forthright,mostlyclear and unequivocal,and consistent with each otherand the other evidence present in the record.Moreover,while I also believed much of the general testimonygiven by the Respondent'switnesses,yet when it cameto bear on the crucial incidents that gave rise to the alle-gations of unlawful conduct on the Respondent's part,the emphasis of their testimony was directed toward ac-quitting such conduct of any tinge of unlawfulness as op-posed to the truth of what actually occurred.69Theirtestimony at times was contradictory and equivocal andinconsistentwith the other evidence in the record, aswill be referred to hereinafter.Initially, and in reinforcementof myabove credibilitydetermination,isthatVickieWobermin was still em-ployed by the Respondent at its Southwood Drive facili-ty in San Luis Obispo at the time she testified in thismatter.As an employee of the Respondent,her testimo-ny, adverse to its positions here,was given at consider-88 Gold Standard Enterprises,234 NLRB 618 (1978),V & W Casting's,231 NLRB 912(1977);Northridge Knitting Mills,223 NLRB 230 (1976). 1have also taken note in such resolutions that even witnesses whose de-meanor and forthrightness of testimony engendering belief will often givetestimony that in part may seem inconsistent or unclear because of thepassage of time requiring the remembrance of things and events past.ea Cross testified that he followed a prepared text (R Exh. 2) in ad-dressing the employees at the January 12,1981 meeting and did not devi-ate therefrom except once,to explain to them the meaning of the term"challenged ballot."However,the copy of the text in evidence is repletewith sentences that have been crossed out, indicating that Cross omittedthese in his presentationAdditionally,question marks appear alongsidecertain paragraphs,and words and sentences are underlined there creat-ing ambiguities regarding what these signified to Cross and whether heintended to or did in fact elaborate on these as he had done with the term"challenged ballot,"one of which significantly was the phrase "wecouldn'tmake any changes"if the Union won the election and the Re-spondent's hands were more or less tied, "changes"impliedly encompass-ingwages and undefined benefits and other conditions of employmentMoreover,John Lane, a management employee and present at thismeeting, also testified that Cross had spoken from a prepared text and notextemporaneously and had not departed therefrom After reviewing R.Exh 2,he identified it as a copy thereof However,his testimony regard-ing this became suspect when,on cross-examination, it was revealed thatLane did not have a copy of the prepared text before him at the meetingnor had he seen it prior thereto.And, according to his own testimony, itwas only after the meeting had concluded that he had the opportunity to"glance at the top sheet" of the text, but he"did not go through thewhole thing "As the evidence shows,the Respondent,during the month of Decem-ber 1980,and admittedly during the month of January 1981, up until thetime of the election on January 16,1981, "conducted a vigorous cam-paign in opposition to the Union's organizing efforts"Thus,theRe-spondent's antiunion feelings were obvious to its management personnel,whose interests would be furthered by support of their Employer's posi-tion thereon rather than opposition or indifference thereto I do not meanto infer or suggest that this is in any was unlawful,unless manifested bythese employees in a manner violative of the Act.It is mentioned to giveperspective in focusing events and management personnel actions that oc-curred here. TRW CORP.able risk of economic reprisal,including loss of employ-ment or promotion, and therefore unlikely to be false.70Additionally,at least as applicable to Cynthia Stevens, ifnot to Diana Keppel as well, and although laid off foreconomic reasons, Stevens left the Respondent's employprior to the hearing and under circumstances that show adecided lack of animosity and bad feelings between sheand the Respondent,therefore she had no apparentreason to testify as she did other than as to her ownrecollection.71Also ofsome significance in resolving this issue infavor of the General Counsel,aside from the abovecredibility findings,is the fact that although Cross testi-fied that at the January 12, 1981 meeting,he not only re-frained from mentioning anything about employee workreviews, but also did not tell the employees that wagesor benefits would"be frozen"or "be at a standstill." Theevidence shows that Cross did read,as part of his pres-entation from the prepared text,the following,Myth No. 2-If theUnion wins,there will be a quick contract.Don't count on it. First,contract negotiations areoften lengthy and can end up being drawn out overa long period of time.And the employees wait forraises and improvements in benefits while this takesplace.7 2Aside from the contradiction implicit in the above be-tween Cross'denial regardingwhat he actually saidabout wages and benefits and what he read above, andalbeitmy crediting the testimony of Keppel and Stevensas to what he told the employees at this meeting, evenassuming arguendo that Cross did not actually mentionemployee work reviews by name and that suchwould notbe forthcoming if the Union won the election,yet theclear and unequivocal impression that this would be thecase was conveyed to the employees by this statement asbeing the only possible implication and meaning the em-ployees could draw.Rank-and-file employees are generally much less so-phisticated in concepts and nuances of labor relationslaw than are management employees,especiallywhenmanagements'actions are orchestrated by labor relations'counsel.The Respondent's practice and procedure con-cerning employee raises was to issue employee work re-views in March and September of each year on whichthe amount of the raises,if any, were based. Thus, em-ployees were well aware that without work reviews as inthe past,no salary raises would be granted, and as70 TheBoard has long held that testimony against the interestsof one'semployer while still in its employ is entitled to added support.7-ElevenFood Store,257 NLRB108 (1981);Shop-Rite Supermarket,231 NLRB 500(1977),DePaul Community Health Center,221 NLRB 839 (1975);GeorgiaRug Mill,131 NLRB 1304 (1961). AlthoughIam also awarethatWober-min was apparently a strong and active union adherent, I do not believethat this fact without more offsets the peril inherent in an employee testi-fyingagainst theemployer whilestill so employed71 Tri-County Tube,194 NLRB 103, 107 (1971). Stevens testified thatafter notifyingher of herintendedlayoff effective2 weeks hence, the Re-spondent actively assisted her in obtaining other employment with a dif-ferent company,although Stevens thereafter found a betterjob byherselfbefore shestarted onthis otherposition72 R. Exh. 2 at 623Keppel so credibly testified,"that'swhat everyone waitsfor, are the reviews.That'swhen we get our raises inpay."73With this as background,Cross advised the em-ployees that if the Union won the election,the Respond-ent's "hands would be more or less tied while the com-pany bargained with the Union,"that no changes couldbe made unless both parties agreed or bargaining hadbeen satisfied.Soon thereafter Cross stated to them thatbargaining negotiations could be lengthy,"drawn outover a long period of time,"and that employees wouldthen have to "wait for raises and improvements in bene-fitswhile this takes place."Itwas therefore obvious tothe employees that if the Union won the election, theRespondent was telling them that no raises or improve-ments in benefits would be granted while it negotiatedwith the Union,and implicit in this therefore was thewithholding of the next work reviews,theMarchreview.74Regarding the postingof writtennotices,the Respond-ent, in its brief,states that the sole support for the"Phantom Wage Freeze Notice"was the testimony ofVickieWobermin.This is incorrect since Diana Keppelalso testified that she had seen a notice concerning em-ployee work reviews at the facility where she worked.The Respondent maintains that the Union'sfailure toproduce the notice supports its position of the nonex-istence thereof.However,thesewould be notices pre-pared and posted by the Respondent's personnel depart-ment,i.e.,"Question of the Day,"and in their control, sohow could the Union or the General Counsel producesuch notices unless the employees had removed themfrom the company bulletin board,an act that I am surethe Respondent does not encourage or condone regard-ing posted notices.Moreover,Cross' testimony to theeffect that the "Questions of the Day,"which were in-troduced into evidence by the Respondent, constitutedall those that were produced during the campaign andthat contained nothing about work reviews,was not cor-roborated under oath by Pace,the Respondent's counsel,who allegedly authored all such notices. Although I amsensitive to the ramifications of counsel testifying at thesame hearing in which he is representing a client, in theinstant case a witness testified to seeing a document al-leged by an adverse witness to be nonexistent.CertainlyPace's testimony would have some bearing thereon.The Respondent also asserts,in support of its denialthat it posted any notices threatening to withhold em-ployee work reviews if the Union won the election, thatCrosspublished a memorandum dated December 5, 1980,to "Supervision"instructing them to review their em-ployees' performances in preparation for the"March 1,1981, Performance Reviews," which shows that the Re-spondent actually intended to issue such reviews.7573 It is no wonder that Keppel and Stevens remembered Cross'state-ments concerning this clearly while other topics he spoke about werevague or forgotten entirely. To these employees, the work reviews andpossibly resulting pay raises were of paramount importance, taking prece-dence over everything except job loss by layoff, discharge, or plant clo-sure.74 Again the Supreme Court's holding in theGisselcase rings true con-cerning employer-employee relations.7 b R. Exh 7. 24DECISIONSOF THE NATIONALLABOR RELATIONS BOARDHowever,even assuming that this was true when thismemorandum was issued on December 5, 1980,the Re-spondent's position could have changed as the Union'sorganizing campaign heated up and its own campaign inopposition thereto substantially increased in response toBoard notification to the parties about December 18,1980, of the now-pending election to be held on January16, 1981. Credited testimony that notices to the contrarywere postedby theRespondent directed to the employ-ees amplyshowsthat such a change mightwell have oc-curred.With the aboveinmind,the question to be resolvednow is whether such statements made by the Respond-ent, orally and in writing,constitute a violation of Sec-tion 8(a)(1) of the Act.The Respondent asserts in itsbrief, "Even if it is found that Respondent did state thatMarch reviews would be'at a standstill,'such statementsare lawful underthe Act."I do not agree that such state-ments made by the Respondent are lawful underthe Act.The Board inSignal KnittingMills,237 NLRB 360,361 (1978), set forth theprinciples applicable to the issuepresented.The Board statedIt is well established that an employer's legaldutyin deciding whether to grant benefits while arepresentation proceeding is pending,is to act pre-cisely as it wouldif a unionwere not in the picture.Inthe instant case,however,Respondent posted anoticewhich purportedto set forththe conse-quences, vis-a-vis potential increases in wages orbenefits,of the Union'sfilingof objections to anelection.However,the notice containedno qualify-ing language indicating that the"freeze"wouldapply only to benefit and/or wage increases not inaccord with Respondent's past practice.Further,thenotice indicated that the Union wasthe sole cause ofthe wageand benefit freeze,thusplacing the onus ofthe employees'potentialloss of financialimprovementson the Union.Accordingly,we find that the notice,on its face,conveyedto employees the message thattheir unionactivitywould harm their prospects forimproved wages and benefits and, therefore,threat-ened and coerced employees in the exercise of therights guaranteed them in Section7 of the Act inviolation of Section8(a)(1) of the Act.[Emphasisadded.]In the instant case the Respondent had a longstandingpolicy of reviewing employee work performances twicea year,inMarch and September,and grantingor with-holding wage increases based on these employee workreviews.It is uncontested that if the Union were not inthe picture,such work reviews would have issued as inprior years.Thus,the Respondent's threatstowithholdemployee work reviews, in actuality a threat to deny em-ployees the basis for wage increases as in the past, wasunlawful.Moreover,by indicating expressly or impliedlythat this would only occurif the Unionwon the electionand the Respondent had to negotiate with it,theRe-spondent was indicating to the employeesthat the Unionwas the sole cause of their being denied their workreview and thus any wage increases,thereby placing theonus of such potential loss of financial improvements onthe Union.The threatening and coercive effect of theRespondent's statement is most cogently illustrated byKeppel's testimony that,Because if there was not to be any reviews, itwould sway the boat of the employees becausethat'swhen we get our raises in pay.Accordingly,Ifind and conclude that the Respond-ent's statementsmade orally and by posted writtennotice, conveyed to its employees the message that theirunion activity,i.e.,voting in favor of the Union in aBoard-conducted election,would harm their prospects inthe exercise of the rights guaranteed them in Section 7 ofthe Act in violation of Section 8(a)(1) of the Act.76IV. THE EFFECT OF THE UNFAIR PRACTICES ONCOMMERCEThe activities of the Respondent set forth in sectionIII, above,found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above,have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.THE REMEDYHaving found that the Respondent has engaged in cer-tainunfair labor practices,Ishall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.In lightof thestandardsset forth inHickmott Foods,242 NLRB 1357 (1979),I conclude that a broad remedialorder is inappropriate since it has not been shown thatthe Respondenthas a proclivityto violatethe Act or hasengaged in such egregious or widespread misconduct asto demonstrate a general disregard for the employees'fundamental rights.Accordingly,Irecommend the useof the narrowinjunctive language"in any like or relatedmanner"in the recommended Order.CONCLUSIONS OF LAW1.The Respondent,TRW Vidar,a Division of TRWCorporation,isan employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.Teamsters-WarehousemenLocal 381,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &76 United States GypsumCo., 254 NLRB 339 (1981);Air Express Inter-nationalCorp.,245 NLRB 478 (1979),Signal KnittingMills,237 NLRB360 (1978). Also seeChampion Road Machinery International Corp,264NLRB 927 (1982) 1 do not findmerit to the Respondent's assertion thatthe cases cited by theGeneral Counselin its brief and by me here are"readily distinguishable from the facts of the instant case" I do find.however,such distinguishability concerning the casescited by the Re-spondent in its brief insupport ofits contentions, i e, inPatsy Bee, Inc.,249 NLRB 901 (1980),the administrative law judge and the Board foundthat the evidence did not establish the existenceof"a failure to abide byestablished practice,"among other things,as was established in the instantcase. TRW CORP.25Helpers of America,isa labor organizationwithin themeaning of Section2(5) of the Act.3.TheRespondent has interferedwith,restrained, andcoerced its employees in the exercise of their rights guar-anteed in Section 7of the Act, and hasthereby engagedin unfair labor practices in violationof Section8(a)(1) ofthe Act by(a)Denyingto its off-duty employees equal nondis-criminatory access to its facilities for purposes of engag-ing in activitiesprotectedby Section7 of the Act.(b) Promulgating and discriminatorily enforcing an un-lawfullybroad no-access rule.(c) Impliedly threatening its employeeswith layoff ifthe Unionwon theelection by unlawfullytiming its an-nouncements thereof during the critical preelectionperiod because of anitunion hostilities.(d) Threatening to withholditsMarchemployee workreviewsif the Unionwon the election.4.That theunfair labor practicesfoundabove areunfair labor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.On these findingsof fact andconclusions of law andon the entire record,I issue the following recommend-ed77ORDERThe Respondent,TRW Vidar,aDivision of TRWCorporation,San Luis Obispo, California,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Denying its off-duty employees equal nondiscrim-inatory access to its facilities for purposes of engaging inactivities protected by Section 7 of the Act.(b) Promulgating and discriminatorily enforcing an un-lawfully broad no-access rule.(c) Impliedly threatening its employees with layoff ifthe Union won an election.(d) Threatening to withhold its March employee workreviews or any such reviews if the Union won the elec-tion.(e) In any like or related manner interfering with, re-straining,or coercing employees in, the exercise of therights guaranteed them by Section7 of the Act.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act.(a) Post at its San Luis Obispo, California facilities, in-cluding the Southwood Drive and Tank Farm RoadAnnex facilities,copies of the attached notice marked"Appendix."78 Copies of the notice, on forms providedby the Regional Director for Region 31, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered,defaced,or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Tr If no exceptions are filed asprovided by Sec 102.46 of theBoard'sTa If this Order is enforced by a judgmentof a UnitedStates court ofRules and Regulations,thefindings,conclusions,and recommendedappeals,the words in the notice reading "Posted byOrder of theNation-Order shall,as provided in Sec.102 48 of the Rules, be adoptedby thealLaborRelations Board"shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shallbe deemed waivedfor all pur-the UnitedStates Courtof AppealsEnforcingan Order ofthe Nationalposes.LaborRelations Board "